—In an action to recover on a personal guarantee, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated July 30, 1992, which denied his motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that questions of fact exist with respect to the defendant Richard Ray’s continued liability as co-guarantor of a debt undertaken by the corporate defendant, Associated Planning Group, Inc. The record demonstrates that the plaintiff and the co-guarantor John Dickerson, a codefendant in this case, entered into a contract which effectively modified the corporate obligation Ray had agreed to guarantee. Under the circumstances, the Supreme Court properly denied the plaintiff’s motion for summary judgment (see, Congregation Ohavei Shalom v Comyns Bros., 123 AD2d 656; Schuck v Kings Realty Co., 260 App Div 1021, affd 285 NY 750; cf., Bier Pension Plan Trust v Estate of Schneierson, 74 NY2d 312, 316-317). Mangano, P. J., Thompson, O’Brien and Florio, JJ., concur.